MEMORANDUM **
Former Nevada state pre-trial detainee Sean Rodney Orth appeals pro se from the district court’s judgment denying his 28 *127U.S.C. § 2241 petition. We dismiss the appeal as moot.
Orth contends that the district court erred in denying his § 2241 petition pursuant to abstention principles set forth in Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971).
Subsequent to the district court’s denial of his petition, Orth was tried and convicted. We conclude that Orth’s conviction renders this appeal moot. See Barker v. Estelle, 913 F.2d 1433, 1440 (9th Cir.1990) (petitioner’s conviction moots challenge to pre-trial detention); Burnett v. Lampert, 432 F.3d 996, 999-1001 (9th Cir.2005).
We decline to address Orth’s further contentions regarding events following the preliminary hearing, because those claims were not raised before the district court. See Sophanthavong v. Palmateer, 378 F.3d 859, 872 (9th Cir.2004).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.